



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Munro, 2017 ONCA 498

DATE: 20170614

DOCKET: C57660

Doherty, Rouleau and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Harold Munro

Appellant

Diana Lumba, for the appellant

Andrew Cappell, for the respondent

Heard:  June 13, 2017

On appeal from the conviction entered by Justice Quinlan
    of the Superior Court of Justice on September 23, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appellant argues that the trial judge shifted the burden of proof by
    assuming that the assault occurred as a basis for rejecting an argument
    advanced by defence:  see
R. v. V.Y
., 2010, ONCA 544.

[2]

We have examined the impugned passage (p. 917).  As we read it, the
    trial judge was considering a defence argument that the complainants post-act
    conduct was inconsistent with her allegations.  The trial judge rejected that
    argument.  She did not reverse the burden.

[3]

The appellant argues that the trial judge erred in failing to explain
    how she could convict in light of her comment that the defence theory of how
    some of the injuries were caused was equally plausible.  First, that comment
    referred to some of the injuries and not to the facial injuries.  Second, the
    reference is only an indication that the defence theory was consistent with
    some of the injuries.  There was, however, no evidence capable of supporting
    that theory.

[4]

The appeal is dismissed.


